Name: Commission Regulation (EC) No 2131/2003 of 4 December 2003 amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32003R2131Commission Regulation (EC) No 2131/2003 of 4 December 2003 amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder Official Journal L 320 , 05/12/2003 P. 0003 - 0003Commission Regulation (EC) No 2131/2003of 4 December 2003amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 10 thereof,Whereas:(1) Article 21 of Commission Regulation (EC) No 214/2001(2) limited the quantity of skimmed-milk powder put up for sale by the Member States' intervention agencies to that taken into storage before 1 May 2002.(2) Given the current market situation, which is characterised by low seasonal production, more skimmed-milk powder should be released to the market from public storage.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 21 of Regulation (EC) No 214/2001, "1 May 2002" shall be replaced by "1 June 2002".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1787/2003 (OJ L 270, 21.10.2003, p. 121).(2) OJ L 37, 7.2.2001, p. 100. Regulation as last amended by Regulation (EC) No 1787/2003.